UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 TONY E. EMERY,

                      Plaintiff,                 Civil Action No. 19-3525 (JMC)

                      v.

 UNITED STATES DEPARTMENT OF
 JUSTICE & FEDERAL BUREAU OF
 INVESTIGATION,

                      Defendants.

                                           ORDER

      For the reasons stated in the accompanying memorandum opinion, it is hereby ORDERED

that Defendants’ Motion for Summary Judgment, ECF 21, is GRANTED and the case is

DISMISSED.

      It is further ORDERED that Plaintiff’s Motion to Assess Court Costs to respondents, ECF

20, is DENIED.

      The Clerk of Court shall terminate this case.

      This is a final appealable order.

      SO ORDERED.

      DATE: October 31, 2022




                                                         Jia M. Cobb
                                                         U.S. District Court Judge